

SEPARATION AGREEMENT AND MUTUAL RELEASE


This SEPARATION AGREEMENT AND MUTUAL RELEASE (hereinafter referred to as the
“Agreement” and/or “Separation Agreement and Mutual Release”) is made and
entered into by and between Timothy Neher (hereinafter referred to as "Mr.
Neher") and Wherify Wireless, Inc. (hereinafter referred to as "WHERIFY") on the
date appearing next to Mr. Neher’s name on the final page hereof (the “Effective
Date”). (Mr. Neher and WHERIFY are hereinafter collectively referred to as the
“Parties.”)
 
RECITALS
 
A. Mr. Neher, who is employed by WHERIFY, and WHERIFY have mutually decided not
to enter into an employment contract extension and he is therefore resigning.
 
B. In order to smooth Mr. Neher’s transition and in order to provide closure for
the Parties, WHERIFY desires to provide Mr. Neher with certain benefits and Mr.
Neher desires to accept such benefits, all on the terms and conditions set forth
below.
 
NOW, THEREFORE, in consideration of the premises and promises herein contained,
the adequacy and receipt of which are hereby acknowledged by both Parties, the
Parties agree as follows:
 
AGREEMENTS
 
1. Resignation : Mr. Neher hereby resigns his employment as of the Effective
Date and thereafter shall cease to hold any office or title at WHERIFY. In
addition, he hereby acknowledges that the agreement covers all compensation,
including vacation, earned by him during his employment with WHERIFY. Mr. Neher
also acknowledges that he remains subject to all SEC laws and regulations,
including but not limited to section 144, regarding his ownership in WHERIFY.
 
2. Monetary Separation Benefits From WHERIFY: In consideration for Mr. Neher’s
signing and complying with this Agreement, WHERIFY shall:
 
(a)  Pay to Mr. Neher continuation pay in the amount of $282,000 (“the Amount”)
through normal payroll processing such that the Amount shall be paid in
twenty-six (26) payments in the gross amount of $10,846, payable every two weeks
beginning November 23, 2007 and ending November 14, 2008, subject to regular
payroll deductions and withholding; provided, however, that if WHERIFY has more
than $2,500,000 cash in company bank accounts , Mr. Neher will receive any
then-remaining payments on an accelerated basis.
 
(b)  Reimburse Mr. Neher, to the same extent as for employees, for any premiums
paid by him through December 31, 2008, to continue his WHERIFY employee medical
benefits pursuant to the laws known as COBRA and/or Cal-COBRA.
 
(c) Mr. Neher may retain the personal computer provided to him by WHERIFY.
 
d) Notwithstanding the terms of any award or granting agreement or instrument,
Mr. Neher shall have ninety (90) days from the date of the last payment of this
agreement to exercise any and all Vested Options.
 
Mr. Neher acknowledges that it is his intent and understanding that he is
entitled to no additional severance or separation benefits other than as
expressly provided for in this Agreement.
 

Page 1 of 5

--------------------------------------------------------------------------------



 
 
3. Taxes: Mr. Neher acknowledges and agrees that WHERIFY has made no
representations to him regarding the tax consequences of any amounts or benefits
received by his pursuant to this Agreement. Mr. Neher also acknowledges that he
is solely responsible for payment of all taxes, state, federal and/or local, if
any, for which he may be liable on the amounts or benefits he receives pursuant
to this Agreement. He also agrees to indemnify and hold harmless WHERIFY, and
all of its employees, principals and agents, from and against any and all loss,
cost, damage, or expense, including, but not limited to, attorney’s fees
incurred by any of them, arising out of his failure to pay the taxes, if any,
for which he is liable.
 
4. Mutual Release Of Claims: 
 
(a) As a material inducement to Mr. Neher to enter into this Agreement, WHERIFY
(on behalf of itself, its successors, and assigns) hereby releases and forever
discharges Mr. Neher and his heirs, assigns, representatives, attorneys,
insurers, and all persons or entities acting by, through, under or in concert
with any of them, of and from any and all liabilities, claims, obligations,
promises, agreements, demands, damages, actions, charges, complaints, costs,
losses, debts and expenses (including attorney’s fees and costs actually
incurred), and causes of action of every kind, known or unknown, disclosed or
undisclosed, matured or unmatured, which WHERIFY may have now or in the future
arising from any act or omission or condition arising prior to its signing this
Agreement, including, but not limited to, all claims under state, federal, or
common law, whether based in contract, tort, statute or otherwise, and
including, but not limited to, claims in any way related to Mr. Neher's
employment by WHERIFY or the termination of such employment; provided, however,
that this Separation Agreement and Mutual Release does not release any claims
that cannot lawfully be released by this Agreement, and does not impact any
right that it may have pursuant to any WHERIFY benefit plan, including any stock
option plan.
 
(b) As a material inducement to WHERIFY to enter into this Agreement, Mr. Neher
(on behalf of himself, his heirs, and assigns) hereby releases and forever
discharges WHERIFY and its former, current, and future owners, officers,
directors, trustees, employees, agents, assigns, representatives, attorneys,
insurers, and all persons or entities acting by, through, under or in concert
with any of them (collectively “Releases”), of and from any and all liabilities,
claims, obligations, promises, agreements, demands, damages, actions, charges,
complaints, costs, losses, debts and expenses (including attorney’s fees and
costs actually incurred), and causes of action of every kind, known or unknown,
disclosed or undisclosed, matured or unmatured, which Mr. Neher may have now or
in the future arising from any act or omission or condition arising prior to his
signing this Agreement, including, but not limited to, all claims under state,
federal, or common law, whether based in contract, tort, statute or otherwise,
and including, but not limited to, claims of discrimination and claims in any
way related to Mr. Neher's employment by WHERIFY or the termination of such
employment. Notwithstanding the foregoing, this Separation Agreement and Mutual
Release does not release any claims that cannot lawfully be released by this
Agreement, and does not impact any vested right that Mr. Neher may have pursuant
to any WHERIFY benefit plan; this Separation Agreement and Mutual Release does
not impact any future shareholder rights that would be in force should Mr. Neher
exercise his stock options, for example, and this Separation Agreement and
Mutual Release does not release WHERIFY of its obligation to fully indemnify and
defend Mr. Neher against any future claims or lawsuits in which he is named as a
result of his actions on behalf of WHERIFY in the course and scope of his
responsibilities while employed by WHERIFY or acting as a director of WHERIFY.
 
(c) All items hereby released are hereinafter collectively referred to as the
“Claims.”
 

Page 2 of 5

--------------------------------------------------------------------------------





 


 
5. Covenant Not To Pursue Complaints: Mr. Neher represents that he has not filed
any complaints, charges, claims, or actions against any Releasees with any
state, federal, or local agency or court or any other forum.
 
6. Waiver Of Unknown Claims: The Parties understand and agree that the released
Claims include not only Claims presently known to the Parties but also include
all unknown or unanticipated Claims. The Parties knowingly and voluntarily waive
any and all rights or benefits that they may now have, or in the future may
have, under the terms of Section 1542 of the California Civil Code, which
provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or his favor at the time of executing the release, which
if known by his or his must have materially affected his or his settlement with
the debtor.
 
7. Confidential/Proprietary Information, Etc.:
 
(a) At all times, Mr. Neher will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of WHERIFY's Proprietary Information
(defined below), unless an officer of WHERIFY expressly authorizes such in
writing, provided, however, that this restriction shall not apply to any
Proprietary Information that (a) becomes known generally to the public through
no fault of Mr. Neher; (b) is required by applicable law, legal process, or any
order or mandate of a court or other governmental authority to be disclosed; or
(c) is reasonably believed by Mr. Neher, based upon the advice of legal counsel,
to be required to be disclosed in defense of a lawsuit or other legal or
administrative action brought against Mr. Neher; provided, that in the case of
clauses (b) or (c) above, Mr. Neher shall give the Board of Directors of WHERIFY
reasonable advance written notice of the Proprietary Information intended to be
disclosed and the reasons and circumstances surrounding such disclosure, in
order to permit WHERIFY to seek a protective order or other appropriate request
for confidential treatment of the applicable Proprietary Information. He will
obtain WHERIFY's written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to his work
at WHERIFY and/or incorporates any Proprietary Information. He hereby assigns to
WHERIFY any rights he may have or acquire in such Proprietary Information and
recognize that all Proprietary Information shall be the sole property of WHERIFY
and its assigns.
 
(b) The term "Proprietary Information" shall mean any and all confidential
and/or proprietary works of authorship, knowledge, data, designs or information
of WHERIFY. By way of illustration but not limitation, "Proprietary Information"
includes (i) patents, trademarks, trade secrets, inventions, copyrights, mask
works, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs,
artwork, techniques, and any other intellectual property that is protectable
under United States or foreign laws (hereinafter collectively referred to as
"Inventions"); and (ii) research, development, new products, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, suppliers and customers; and (iii) information regarding the
skills and compensation of employees and contractors of WHERIFY. Notwithstanding
the foregoing, it is understood that, at all times, Neher is free to use
information which is generally known in the trade or industry, which is not
gained as result of a breach of this Agreement, and his own, skill, knowledge,
know-how and experience to whatever extent and in whichever way he wishes.
 

Page 3 of 5

--------------------------------------------------------------------------------





 
(c) The term "Proprietary Rights" shall mean all copyright, trade secret,
patent, mask work and other intellectual property rights throughout the world.
 
(d) Mr. Neher hereby assigns to WHERIFY all his right, title and interest in and
to any and all Inventions (and all Proprietary Rights with respect thereto)
whether or not patentable or registrable under copyright or similar statutes,
made or conceived or reduced to practice or learned by him, either alone or
jointly with others, relating to the business of WHERIFY. Inventions assigned to
WHERIFY, or to a third party as directed by WHERIFY, are hereinafter referred to
as "Company Inventions."
 
(e) Mr. Neher also agrees to assign all his right, title and interest in and to
any particular Company Invention to a third party, including without limitation
the United States, as directed by WHERIFY.
 
(f) Mr. Neher acknowledges that all original works of authorship made by him
(solely or jointly with others) within the scope of his employment and which are
protectable by copyright are "works made for hire," pursuant to United States
Copyright Act (17 U.S.C., Section 101).(g) As of the Effective Date, Mr. Neher
shall have returned to WHERIFY all keys, computers, and credit cards belonging
to WHERIFY and any other property belonging to WHERIFY, including intellectual
property and other Proprietary Information. Such property includes, but is not
limited to, all computer files, documents, letters, notes, programs, software,
media, photographs, lists, manuals, records, notebooks, and similar repositories
containing Proprietary Information, including all copies thereof, whether
prepared by Mr. Neher or others.
 
(h) Mr. Neher acknowledges that he remains bound by any proprietary and/or
confidential information agreement signed by him in conjunction with his
employment or other affiliation with WHERIFY except to the extent, if any, that
such agreement conflicts herewith, in which case this Agreement shall control.
 
8. Non-Disparagement: Mr. Neher agrees that he will not disparage WHERIFY or any
of the other Releasees; WHERIFY agrees that its executive officers and members
of its Board of Directors will not disparage Mr. Neher.
 
9. No Future Employment: Mr. Neher hereby waives any right he may have to
reinstatement or future employment by WHERIFY, and Mr. Neher agrees not to seek
such employment and not to perform any work for WHERIFY unless such restrictions
are cancelled or modified by mutual consent.
 


 
11. No Reliance On Other Representations: Mr. Neher represents and acknowledges
that in executing this Agreement, he does not rely and has not relied upon any
representation or statements made by any of the Releasees with regard to the
subject matter, basis, or effect of this Agreement or otherwise beyond those
expressly contained herein. Mr. Neher represents that he has carefully read and
fully understands all provisions of this Agreement, and that he is voluntarily
entering into this Agreement after adequate time to consider its terms.
 
12. Miscellaneous: In further consideration of this Agreement, Mr. Neher and
WHERIFY agree as follows:
 

Page 4 of 5

--------------------------------------------------------------------------------





 
(a) The terms mentioned in the preceding paragraphs of this Agreement are the
entire and only consideration for it, and each of the Parties shall be
responsible for payment of his or its own attorney’s fees, costs, and legal
expenses, if any;
 
(b) The language of all parts of this Agreement shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against any
of the Parties;
 
(c) This Agreement is entered into in the State of California and shall be
construed and interpreted in accordance with its law;
 
(d) The various provisions of this Agreement are severable and if any is
unenforceable, at law or in equity, that provision may be severed, leaving the
others remaining in full force and effect;
 
(e) Headings contained in this Agreement are for convenience only and shall not
be considered for any purpose in construing the Agreement;
 
(f) This Agreement may only be modified by a written agreement identified as an
amendment/modification to this Agreement and signed by the Parties hereto; and
 
(g) This Agreement contains the entire agreement between the Parties to it with
regard to the matters set forth in it and shall be binding upon and inure to the
benefit of the executors, administrators, personal representatives, heirs,
successors and assigns of each. This Agreement fully supersedes any and all
negotiations, and all prior written, oral, or implied agreements or
understandings between the Parties pertaining to the subject matters hereof.
 
[Remainder of page intentionally left blank.]
 
PLEASE READ CAREFULLY. THIS SEPARATION
AGREEMENT AND MUTUAL RELEASE INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 




DATED:
                  
Timothy Neher
                                 
DATED:
      
WHERIFY WIRELESS, INC.







 

 
By:
    
   
Vincent Sheeran
                     
Chief Executive Officer



Page 5 of 5

--------------------------------------------------------------------------------


 